                                      UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF LOUISIANA
                                         LAKE CHARLES DIVISION


DANIEL GONZALES LLAGAS                                  CASE NO. 2:17-CV-00472

VERSUS                                                  JUDGE JAMES D. CAIN, JR.

SEALIFT HOLDINGS INC ET AL                              MAGISTRATE JUDGE KAY


                                 MEMORANDUM RULING AND ORDER

           Before the Court is a “Motion to Appoint Arbitrator and, Additionally or in the

Alternative, Motion to Enjoin Select Foreign Proceedings” (Rec. 94) filed by defendants,

Sealift Holdings, Inc., Sealift, Inc., Black Eagle Shipping, LLC, Sagamore Shipping, LLC,

Fortune Maritime, LLC, Sealift Tankships, LLC, and Remington Shipping, LLC, (collectively

referred to as “Defendants”). In their Motion, Defendants request that this Court issue an order

appointing retired Philippines Supreme Court Justice Arturo Brion as arbitrator, and in addition

or in the alternative, enjoin Plaintiff, Daniel Gonzales Llagas, from further pursuit of

arbitration or litigation in a manner not permitted by his employment contract.

                          INTRODUCTION AND PROCEDURAL HISTORY

           Llagas, a citizen of the Philippines, filed this suit individually and as a putative class

representative in the Fourteenth Judicial District Court, Calcasieu Parish. Llagas alleges that

Defendants operate a single business enterprise comprised of various ships he identifies as the

“Sealift Fleet.” 1 Llagas alleges he was a seaman aboard the Sealift Fleet from 2015 to 2017;

he brings claims for unpaid waged on behalf of himself and a putative class against the



1
    Rec. 1-1, Petition for Damages.
Defendants under U.S. law and general maritime law. Llagas alleges that he had no contract

with any of the Defendants, and therefore is entitled to the highest rate of pay as mandated by

46 U.S.C. § 11107. 2

         Llagas alleges that during his employment, Defendants engaged in conduct that violates

various statutes of the United States, to wit: (1) that Defendants employed Llagas and other

foreign nationals for a cumulative period exceeding sixty (60) days contrary to 46 U.S.C. §

8106; (2) that Defendants employed Plaintiff and other foreign nationals who did not possess

proper Merchant Mariner’s documents or were otherwise not properly certificated in violation

of 46 U.S.C. § 8701; (3) that Defendants did not allow, require, or permit Llagas and other

foreign nationals in their employ to sign Shipping Articles in violation of 46 U.S.C. § 10302;

(4) that Defendants failed to pay proper wages to Llagas and other foreign national in their

employ in violation with 46 U.S.C. § 11107 and general maritime law; and (5) that Llagas and

other similarly situated foreign nationals are entitled to Delay and Penalty Wages pursuant to

46 U.S.C. § 10313. 3

         Even though Llagas admits in a Stipulation that he was paid all wages due to him under

a contract of employment, he alleges that Defendants “failed to make payment of the full wages

due to him and the class he seeks to represent.” 4 However, in his Petition, Llagas asserts that

he has not signed any employment contract with any of the Defendants. Llagas also asserts a

cause of action for Delay and Penalty Wages pursuant to 46 U.S.C. § 10313. 5

2
  46 U.S.C. § 11107 provides as follows:
           An engagement of a seaman contrary to a law of the United States is void. A seaman so engaged may
           leave the service of the vessel at any time and is entitled to recover the highest rate of wages at the port
           from which the seaman was engaged or the amount agreed to be given the seaman at the time of
           engagement, whichever is higher.
3
  Rec. `1-1, ¶ ¶ 5-10, Petition for Damages.
4
  Stipulation, Rec. 69; Petition for Damages, Rec. 1-1, ¶ 10.
5
  Id. ¶ 13.

                                                               2
         The case was removed to this Court on March 29, 2017. 6 On May 2, 2017, Llagas filed

a Motion to Transfer Venue and Enforce Forum Selection Clause, 7 and a Motion to Strike

Notice of Removal Based on Admiralty Jurisdiction, and a Motion for Trial by Jury on Issue

of Arbitration. 8 On that same day, Defendants filed a Motion to Stay Litigation, and an opposed

Motion to Compel Arbitration. 9 On May 17, 2017, Llagas filed a Motion to Stay and Motion

to Expedite. 10 The Magistrate Judge granted the Motion to Stay and the Motion to Expedite

which effectively stayed all motions other than the Motion to Transfer Venue. 11

         Defendants then filed a Motion for Reconsideration 12 regarding the Magistrate Judge’s

ruling to stay briefing and consideration of the Motion to Strike Notice of Removal Based on

Admiralty Jurisdiction, Motion for Trial by Jury, and Motion to Stay Litigation, Motion to

Compel Arbitration. 13 The Motion for Reconsideration was denied by the Magistrate Judge.

By Electronic Order, Magistrate Judge Kay denied the Motion for Reconsideration pending

resolution of the Motion to Transfer Venue. 14 On July 12, 2017, the Magistrate Judge denied

the Motion to Transfer Venue, 15 and reset the briefing deadlines as to the previous stayed

motions. 16 On July 21, 2017, Llagas filed an opposed Motion to Stay the Motion to Strike
                           17
Notice of Removal,              Motion for Trial by Jury, Motion to Stay Litigation and Motion to

Compel Arbitration. This Motion to Stay was denied. 18


6
  Rec. 1, Notice of Removal.
7
  Rec. 6.
8
  Rec. 8.
9
  Rec 9.
10
   Rec. 14.
11
   Rec. 15.
12
   Rec. 16.
13
   Recs. 8 and 9.
14
   Rec. 19.
15
   Rec.. 22.
16
   Rec. 23.
17
   Rec. 24.
18
   Rec. 26.

                                                    3
         On July 24, 2017, Llagas filed an Appeal of the Magistrate Judge decision which was

referred to Judge Patricia Minaldi. 19 On July 27, 2017, Llagas again filed a Motion to Stay20

the Motion to Strike Notice of Removal, Motion for Trial by Jury, Motion to Stay Litigation,

Motion to Compel Arbitration, and Motion to Expedite Consideration. On August 3, 201,

Llagas filed a “Motion to Certify Class. 21 On August 4, 2017, Magistrate Judge Kay, granted

the Motion to Expedite and denied the Motion to Stay. 22 On August 11, 2017, the case was

reassigned to the “Unassigned District Judge.” 23

         On November 30, 2017, Chief Judge Hicks affirmed the Magistrate Judge’s Ruling

(Rec. 22) which denied the Motion to Transfer Venue. 24 On July 27, 2018, Magistrate Judge

Kay issued a Report and Recommendation recommending that the Motion to Strike Admiralty

Jurisdiction, Motion for Trial by Jury be denied; it also recommended that Defendants’ Motion

to Stay Litigation and Motion to Compel Arbitration be granted, and finally that Llagas’

Motion to Certify Class be denied. 25 Due to a subsequent filed Stipulation by Llagas, the

Magistrate Judge issued an order for Llagas to supplement his opposition to the Motion to Stay

Litigation and Compel Arbitration, limited to the conclusions reached in the aforementioned

Report and Recommendation. 26

         After the parties submitted further briefing, the Magistrate Judge issued a Supplemental

Report and Recommendation. 27 In that Report the Magistrate Judge recommended that the



19
   Recs. 27 and 28.
20
   Rec. 29.
21
   Rec. 36.
22
   Rec.40.
23
   Rec. 42.
24
   Rec. 53.
25
   Rec. 55.
26
   Recs. 69 and 70.
27
   Rec. 76.

                                                4
Motion to Stay Litigation and the Motion to Compel Arbitration be granted. Specifically, the

Magistrate Judge found that a binding valid arbitration agreement existed under the

“intertwined claims” doctrine. On March 20, 2019, Judge Hick adopted the Report and

Recommendation. 28

         Llagas filed a Motion for Reconsideration 29 on April 3, 2019 and also filed for a

petition for writ of mandamus with the Fifth Circuit on April 18, 2019. 30 On April 25, 2019,

the Fifth Circuit denied the petition for writ of mandamus. 31 On June 7, 2019, Judge Hicks

issued a Memorandum Order as to Llagas’ Motion for Reconsideration. The Order granted the

Motion to Reconsider to the extent that an Amended Judgment would be forthcoming only to

clarify the Court’s reasoning, but not to alter its result. 32 The Amended Judgment, issued June

12, 2019, denied the (1) Motion to Strike Admiralty Jurisdiction, (2) Motion for Trial by Jury,

and (3) Motion to Certify Class, and granted the (1) Motion to Stay Litigation and (2) Compel

Arbitration. 33

         On July 10, 2020, the matter was reassigned to the undersigned. On January 22, 2020,

Defendants filed the instant motion which is before the Court.

                                   LAW AND ANALYSIS

         In the instant motion, Defendants complain that even though this Court ordered Llagas

to proceed with arbitration over seven (7) months ago, he has made no progress towards that

goal; rather, he has instituted a proceeding not authorized by the employment contract, and if



28
   Rec. 84.
29
   Rec. 85.
30
   Rec. 88.
31
   Rec. 89.
32
   Rec. 91.
33
   Rec. 92.

                                               5
granted an award, it would be subject to mandatory vacatur. Defendants request that this Court

appoint a properly accredited arbitrator and otherwise enjoin Llagas from further vexatious

and oppressive proceedings.

           As previously noted, Defendants’ Motion to Stay Litigation and Compel Litigation was

granted. Defendants complain that Llagas has failed to comply with his Employment Contract

and the incorporated Standard Terms and Conditions of the Philippine Overseas Employment

Administration (“POEA”). 34 Defendants refer to the following provision of Llagas’ POEA

contract:

                   Section 29: Dispute Settlement: In cases of claims and disputes arising
           from this employment, the parties covered by a collective bargaining agreement
           shall submit the claim or dispute to the original and exclusive jurisdiction of the
           voluntary arbitrator or panel of voluntary arbitrators. If the parties are not
           covered by a collective bargaining agreement, the parties may at their option
           submit the claim or dispute to either the original and exclusive jurisdiction of
           the National Labor Relations Commission (“NRLC”), pursuant to Republic Act
           (RA) 8042 otherwise known as the Migrant Workers and Overseas Filipinos Act
           of 1995, as amended, or to the original and exclusive jurisdiction of the
           voluntary arbitrators or panel of arbitrators. If there is no provision as to the
           voluntary arbitrators to be appointed by the parties, the same shall be appointed
           from the accredited voluntary arbitrators of the National Conciliation and
           Mediation Board (“NCMB”) of the Department of Labor and Employment. The
           Philippine Overseas Employment Administration (POEA) shall exercise
           original and exclusive jurisdiction to hear and decide disciplinary action on
           cases, which are administrative in character, involving or arising out of
           violations of recruitment laws, rules and regulations involving employers,
           principals, contracting partners and Filipino seafarers. 35

           Defendants contend that instead of complying with the foregoing provision with regard

to appointing an arbitrator, Llagas has submitted a letter to the President of the Integrated Bar

of the Philippines (the “IBP”) requesting that the President appoint a sole arbitrator specifically



34
     Rec. 9-1, p.1.
35
     POEA Standard Terms and Conditions, Rec. 9-4, p. 16.

                                                            6
selected by Llagas, Alfonso M. Gomos. 36 Defendants assert that Mr. Gomos is not affiliated

with either of the two arbitral bodies authorized under the POEA (namely, the NLRB and

NCMB), nor is Mr. Gomos, properly accredited.

         Llagas contends that this Court did not specifically order him to follow the exact

procedural requirements of “Section 29. Dispute Resolution Procedures” because Defendants

did not specifically ask that this procedure be followed. Therefore, Llagas filed the request for

the appointment of the arbitrator to the President of the IBP. He further informs the Court that

no appointment has been made by either the NRLC, the NCMB or the IBP, noting that

Defendants opposed the IBP appointment by letter dated November 5, 2019. In that letter,

Defendants requested that the IBP “defer its appointing authority and refer the matter for

arbitration in accordance with the POEA contract.” 37 As of this date, it appears that an

arbitrator has not been appointed. Llagas further complains that Defendants has also failed to

comply with Section 29 because Defendants have not sought an arbitrator with either the

NCMB or the NLRC.

         In the Supplemental Report and Recommendation, the Magistrate Judge concluded that

Plaintiff’s claims “necessarily rely on the Employment Contract and defendants may rely on

the arbitration clauses incorporated therein.” 38 Magistrate Judge Kay further found pursuant to

the “intertwined claims” doctrine, that “[d]espite plaintiff’s “Stipulation” we still find a valid

arbitration agreement existed and binds plaintiff to arbitrate his claims.” 39




36
   See Exhibit 3 to the Declaration of Charles Dela Crus, attached as Exhibit A.
37
   Sealift’s Response to Plaintiff’s Letter Request to IBP, Memorandum in Support of Motion to Appoint Arbitrator and,
Additionally or in the Alternative, Motion to Enjoin Select Foreign Proceedings (Rec. 94-6), p. 3.
38
   Rec. 76 p. 4.
39
   Id.

                                                           7
          In her Supplemental Report and Recommendation, the Magistrate Judge “concluded

that the arbitration clause incorporated in plaintiff’s employment contract with Magsaysay

and Lots could be enforced by Sealift under the ‘intertwined claims’ doctrine.” 40 Under the

“intertwined claims” doctrine, a non-signatory may enforce an arbitration agreement “when a

signatory to a written agreement containing an arbitration clause must rely on the terms of the

written agreement in asserting its claims against the non-signatory.” MS Dealer Service Corp.

v. Franklin,177 F.3d 942, 947 (11th Cir. 1999), cited with approval in Grigson v, Creative

Artists Agency, LLC, 210 F.3d 524, 527 (5th Cir. 2000), abrogated on other grounds by Arthur

Andersen LLP v. Carlisle, 129 S.Ct. 1896, 1902 (2009).

          Llagas’s filed a Motion to Reconsider. 41 In response, Chief Judge Hicks, previously

assigned to the matter, issued a Memorandum Order and Amended Judgment.                 In his

Memorandum Order, Judge Hicks cited case law that recognized that a non-signatory may

compel a signatory to arbitrate in two difference circumstances, the first of which was relied

upon by the Magistrate Judge.

          Judge Hicks expressly stated in the Amended Judgment that “Plaintiff’s claims that in

this case ‘rely on the terms of the written agreement’ (emphasis in original) (the

Employment Contract) because each of his claims ‘makes reference to or presumes the

existence of the written agreement’ and thus ‘arise out of and relate directly to the written

agreement’ and ‘arbitration is appropriate’” 42




40
   Rec. 76, p. 2.
41
   Rec. 85.
42
   Rec. 92, p. 1.

                                                  8
       The undersigned finds that Plaintiff counsel’s argument and/or position that “Sealift

did not explicitly ask, and this Honorable Court did not order, Plaintiff to follow the exacting

procedural requirements of ‘Section 29. Dispute Resolution Procedures’ in the POEA

employment contract” is incredible at best. Having reviewed the record and the rulings in this

case, it is abundantly clear that these rulings expressly mandated that the parties arbitrate this

matter pursuant to Section 29. Dispute Resolution Procedures of the POEA employment

contract.

       Counsel complains that Sealift’s challenge to the arbitral proceeding belongs before the

arbitral bodies in the Philippines. Counsel’s argument that Defendants are requesting that this

Court issue an order for Plaintiff to correct arbitral procedure is equally unavailing. As noted

by Sealift, the POEA (employment contract) provides the procedure for appointing an

arbitrator. 9 U.S.C.A § 5 provides the following:

       If in the agreement provisions be made for a method of naming or appointing
       an arbitrator or arbitrators or an umpire, such method shall be followed; but if
       no method be provided therein, or if a method be provided and any party thereto
       shall fail to avail himself of such method, or if for any other reasons there shall
       be a lapse in the naming of an arbitrator or arbitrators or umpire, or in filling a
       vacancy, then upon the application of either party to the controversy the court
       shall designate and appoint an arbitrator or arbitrators or umpire, as the case
       may require, who shall act under the said agreement with the same force and
       effect as if he or they had been specifically named therein; and unless otherwise
       provided in the agreement the arbitration shall be by a single arbitrator.

       By requesting that the IBP initiate arbitration, counsel for Llagas has failed to comply

with the method provided in the POEA as ordered by this Court. Accordingly, § 5 provides

relief to the aggrieved party. Section 5 grants this Court the authority to designate and appoint

an arbitrator.




                                                9
           Next, counsel for Llagas argues that this Court’s appointment of an arbitrator would be

a violation of the Convention Act, 9 U.S.C. § 206; 43 counsel maintains that these provisions

only allows a court to appoint arbitrators “in accordance with the provisions of the agreement”

and 9 U.S.C. § 5 requires a court to appoint arbitrators as agreed upon by the parties. The Court

agrees.        The previous ruling by the Magistrate Judge Kay and Judge Hicks attempted to

compel the parties to arbitrate pursuant to the arbitration provision in the POEA. However,

counsel for Llagas failed to comply with this Court’s rulings and orders. As such, § 5 comes

into play which permits this Court to appoint an arbitrator.

           Both parties are attempting to appoint their own chosen arbitrator. However, this Court

believes that to the extent possible, we should comply with the procedures stated in the POAE.

Section 29 provides that the arbitrators shall be selected either from the NRLB or the NCMB.

Due to history of this litigation, the Court is inclined to select the NLRB in which case an

arbitrator will be assigned by random lottery.

                                                  CONCLUSION

           For the reasons set forth above, the Court will grant the motion to appoint an arbitrator

only to the extent that Plaintiff, Llagas shall comply with Section 29 of the POAE. Llagas shall

proceed with arbitration with the NCMB within 30 days of this ruling. The Court will deny

Defendant’s request to enjoin Llagas’s other proceedings, as the matter is now before the

Philippine arbitral system. Accordingly, it is




43
     9 U.S.C.A § 206 provides:

         A court having jurisdiction under this chapter may direct that arbitration be held in accordance with the
agreement at any place therein provided for, whether that place is within or without the United States. Such court may
also appoint arbitrators in accordance with the provisions of the agreement.

                                                           10
       ORDERED that the Motion to Appoint Arbitrator is hereby GRANTED to the extent

that Plaintiff, Daniel Gonzales Llagas is ordered to initiate arbitration proceedings with the

National Conciliation and Mediation Board of the Department of Labor and Employment,

relative to this matter within thirty (30) days of this order, and Defendants are to comply with

the rules and procedures of the NRLB; otherwise the motion is DENIED.

       THUS DONE AND SIGNED in chambers on this 13th day of March, 2020.



                         ___________________________________
                                 JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




                                              11
